DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2021 and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (U.S. PGPUB No. 2013/0153872).
Regarding claim 14, Lai teaches an electronic device (para 0042), comprising: a first substrate (Fig 3D, 32); a multilayer electrode (34, 36, 38) disposed on the first substrate, the multilayer electrode comprising: a first conductive layer (34a); a second conductive layer (36b) disposed on the first conductive layer; and a third conductive layer (38b) disposed on the second conductive layer; a second substrate (para 0042 lines 1-3) disposed opposite the first substrate; and a liquid-crystal layer (para 0042 lines 3-6) disposed between the first substrate 
Regarding claim 15, Lai teaches wherein the first conductive layer (Fig 3D, 34a) comprises a second portion (the portion that extends beyond the second conductive layer 36b), the second portion extends beyond the second conductive layer (36b) and is in contact with the first portion (38b3).
Regarding claim 16, Lai teaches wherein the material of the first conductive layer (34a) comprises titanium (Ti), molybdenum (Mo), or a combination thereof (para 0027 lines 1-4).
Regarding claim 17, Lai teaches wherein the material of the second conductive layer (36b) comprises copper (Cu), aluminum (Al), copper alloy, or a combination thereof (para 0026 lines 1-2).
Regarding claim 18, Lai teaches wherein the material of the third conductive layer (38b) comprises titanium (Ti), molybdenum (Mo), or a combination thereof (para 0027 lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. PGPub No. 2018/0212325) in view of Lai (U.S. PGPUB No. 2013/0153872).
Regarding claim 1, Zhang teaches an antenna device (Figs 1 and 2) comprising a first substrate (210), electrodes (212) disposed on the first substrate, a second substrate (110), and a liquid crystal disposed between the first and second substrates (para 0033).

Lai teaches an improved electrode structure in a liquid crystal display comprising  a multilayer electrode (fig. 3D and 34, 36, 38) disposed on the first substrate (32), the multilayer electrode comprising: a first conductive layer (34a); a second conductive layer (36b) disposed on the first conductive layer; and a third conductive layer (38b) disposed on the second conductive layer wherein the third conductive layer (38b) comprises a first portion (38b3), and the first portion extends beyond the second conductive layer (36b – see also para 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify electrodes (212) in the device of Zhang to include the multilayer electrode structure taught by Lai to realize the benefits of improved adhesion of the electrode to the substrate and protection of the electrode from acid corrosion (see para 0027). 
Regarding claim 2, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
Lai further teaches wherein the first conductive layer (Fig 3D, 34a) comprises a second portion (the portion that extends beyond the second conductive layer 36b), the second portion extends beyond the second conductive layer (36b) and is in contact with the first portion (38b3).
Regarding claims 3-6, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
The combination of Zhang in view of Lai fails to teach wherein a length of the second portion of the conductive layer of the electrode is in a range from 0.1 to 4 microns (claim 3), a thickness of the third conductive layer in in a range from 20 to 40 nanometers (claims 4 and 5), and a length of the first portion is in a range from 0.1 to 4 microns (claim 6).

Regarding claim 7, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
Lai further teaches wherein the material of the first conductive layer (34a) comprises titanium (Ti), molybdenum (Mo), or a combination thereof (para 0027 lines 1-4).
Regarding claim 8, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
Lai further teaches wherein the material of the second conductive layer (36b) comprises copper (Cu), aluminum (Al), copper alloy, or a combination thereof (para 0026 lines 1-2).
Regarding claim 9, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
Lai further teaches wherein the material of the third conductive layer (38b) comprises titanium (Ti), molybdenum (Mo), or a combination thereof (para 0027 lines 1-4).

Lai further teaches wherein the multilayer electrode is formed by a two-step etching process (para 0029-0032).
Regarding claim 11, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
Lai further teaches wherein the first conductive layer and the third conductive layer are formed by the same etching process (Fig 3D; para 0029).
Regarding claim 12, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
Lai further teaches further comprising a first passivation layer (Fig 5A, 52) disposed on the multilayer electrode (68).
Regarding claim 13, Zhang and Lai teaches all of the elements of the claimed invention as stated above.   
Lai further teaches wherein the first passivation layer (Fig 5A, 52) is in contact with the third conductive layer (38b) and the first substrate (32; layer 52 extends past the conductive layers on to the substrate). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2013/0153872) as applied to claim 14 above, and further in view of routine optimization.
Regarding claim 19 and 20, Lai fails to teach wherein a length of the first portion of the conductive layer of the electrode is in a range from 0.1 to 4 microns (claim 19), and a thickness of the third conductive layer in in a range from 10 to 100 nanometers (claim 20). However, the length and thickness parameters of the layers in multilayer electrodes in devices are result effective parameters that are easily determined by routine optimization. Specifically, if the length and thickness parameters of the conductive layers are either too large or too small, the device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871